


        
Exhibit 10(e)5




Amendment To
Service Agreement






The parties hereto do hereby stipulate and agree to that the SERVICE AGREEMENT
entered into by and between them under date of April 1, 1963, and as heretofore
amended on January 1, 1972, April 27, 1984, August 1, 1988, January 28, 1991,
January 1, 1992, January 1, 1996, January 1, 1998, January 1, 1999, January 1,
2000, January 1, 2001, April 1, 2002, January 1, 2003, August 1, 2003, March 1,
2004 and January 1, 2008, June 1, 2009, January 1, 2011, and December 19, 2013
be and the same hereby is further amended by substituting for the current
Service Agreement for Generation Planning and Operational Support Services (also
referred to as Rate Schedule 435-B), the attached Service Agreement for
Generation Planning and Operational Support Services (also referred to as Rate
Schedule 435-E) and Service Agreement for Transmission Planning and Reliability
Support Services (also referred to as Rate Schedule 435-F). This Amendment is
made and entered into as of November 8, 2015.








ENTERGY SERVICES, INC.


By: /s/ Alyson M. Mount
Senior Vice President and Chief Accounting Officer


ENTERGY MISSISSIPPI, INC.


By: /s/ Haley R. Fisackerly
President and Chief Executive Officer








--------------------------------------------------------------------------------




ENTERGY SERVICES, INC.
Rate Schedule 435-E


SERVICE AGREEMENT FOR GENERATION
PLANNING AND OPERATIONAL SUPPORT SERVICES


THIS SERVICE AGREEMENT (“Service Agreement”), made and entered into by and
between Entergy Services, Inc. (hereinafter referred to as “Entergy Services”),
a corporation organized under the laws of the State of Delaware with its
principal place of business at 639 Loyola Avenue, New Orleans, LA, and Entergy
Mississippi, Inc. (hereinafter referred to as “EMI”), a corporation organized
under the laws of the State of Mississippi with its principal place of business
at 308 East Pearl Street, Jackson, Mississippi 39205.
WITNESSETH THAT:
WHEREAS, in 1963, the Securities and Exchange Commission entered an order under
the Public Utility Holding Company Act of 1935 authorizing the organization and
conduct of business of Entergy Services, a wholly-owned subsidiary of Entergy
Corporation (hereinafter referred to as Entergy);
WHEREAS, Entergy Services is organized, staffed and equipped to render services
as herein provided to EMI;
WHEREAS, economies and increased efficiencies will result from the performance
by Entergy Services of certain services for EMI;
WHEREAS, Entergy Services is willing to render such services at cost, determined
in accordance with applicable rules and regulations of the Federal Energy
Regulatory Commission (hereinafter referred to as the “Commission”) under the
Federal Power Act, as amended by the Public Utility Holding Company Act of 2005,
except that there will be no charge for the use of the initial equity capital of
Entergy Services amounting to $20,000;
WHEREAS, Entergy Services and the public utility operating companies of Entergy
(“Operating Companies”), except for Entergy Arkansas, Inc. (“EAI”), currently
are parties to the Entergy System Agreement, a rate schedule approved by the
Commission;




--------------------------------------------------------------------------------




WHEREAS, on November 8, 2007, EMI gave notice to the other parties to the
Entergy System Agreement that it will terminate its participation in the System
Agreement, effective November 7, 2015;
WHEREAS, EMI has put in place a process for post-System Agreement resource
planning and operations focused on the needs of EMI’s customers;
WHEREAS, EMI desires to have Entergy Services perform certain planning,
operations, accounting, fuel supply, and other technical support services for
EMI after EMI exits the Entergy System Agreement;
WHEREAS, Entergy Services currently provides planning, operations,
administrative, and support services to the Operating Companies, including EMI,
under service agreements that conform with forms of service agreements on file
with the Commission as Entergy Services’ Rate Schedules 435-A, 435-B, 435-C, and
435-D, as described below;
WHEREAS, effective on and after November 7, 2015, Entergy Services will continue
to provide administrative and support services to the Operating Companies,
including EMI, under service agreements that conform with Rate Schedule 435-A;
generation planning and operational support services to the Operating Companies
other than EAI and EMI under service agreements that conform with Rate Schedule
435-B; generation planning and operational support services to EAI under a
service agreement that conforms with Rate Schedule 435-C; and transmission
planning and reliability support services to EAI under a service agreement that
conforms with Rate Schedule 435-D.
WHEREAS, EMI and Entergy Services seek to clarify further the roles and
responsibilities of EMI and Entergy Services in planning for and conducting
EMI’s post-System Agreement operations, and to provide greater assurance that
the services identified herein are provided pursuant to and/or in accordance
with the directives provided by EMI to Entergy Services in connection with these
services and that there are no joint generation or resource planning or any




--------------------------------------------------------------------------------




coordination or optimization regarding generation or resource planning between
EMI and any of the other Operating Companies;
WHEREAS, in furtherance of the foregoing objectives, Entergy Services will
provide to EMI generation planning and operational support services under a
service agreement that is consistent with Rate Schedule 435-C and transmission
planning and reliability support services under a service agreement that is
consistent with Rate Schedule 435-D; and
WHEREAS, Entergy Services has agreed to provide such support services to EMI
under EMI’s direction on the terms and conditions provided herein.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein, the parties hereto agree as follows:
I.    AGREEMENT TO FURNISH SERVICES
Entergy Services agrees to furnish to EMI, upon the terms and conditions
hereinafter set forth, such of the services described in Exhibit I hereto at
such times, for such periods and in such manner as EMI may from time to time
request Entergy Services to provide. Entergy Services will, as and to the extent
required for EMI, keep itself and its personnel available and competent to
render such services to EMI. Entergy Services will also provide EMI such
services not described in Exhibit I as EMI may request and which Entergy
Services is competent to perform.
In supplying services provided for under this Service Agreement, Entergy
Services may arrange for the services of technical advisers, engineers, and
other service providers, whether employed by Entergy Services or an associate
company or through a third party, with the necessary qualifications and
experience as are required for or pertinent to the rendition of such services.
In general, Entergy Services will conduct the activities under this Service
Agreement in a coordinated fashion with EMI staff, and the services provided
hereunder will be provided by Entergy Services consistent with policies
established by the EMI Operating Committee (“EMI OC”). Entergy Services will
communicate with EMI staff on a timely basis regarding relevant issues.




--------------------------------------------------------------------------------




II.    AGREEMENT TO TAKE SERVICES
EMI agrees to take from Entergy Services such of the services described in
Exhibit I as EMI requests.
III.    ANNUAL REVIEW OF SERVICES
On an annual basis, EMI shall review with Entergy Services this Service
Agreement to determine if modifications to this Service Agreement are needed
prior to the upcoming year. The review will be conducted prior to September 1 of
each year. If modifications are determined to be needed, then Entergy Services
shall cooperate in making such modifications.
IV.    COMPENSATION
As compensation for services rendered to it by Entergy Services, EMI hereby
agrees to pay to Entergy Services the cost of such services. Intercompany
payables for the amount of such costs will be recorded by EMI on or before the
closing of the books in the succeeding month and will be funded on or before the
25th day of such month. The methods for the determination of the cost of
services to be paid by EMI are set forth in Exhibit II hereto.
V.    TERM OF AGREEMENT
This Service Agreement shall become effective as of November 7, 2015, and shall
continue until terminated as of the end of any calendar year by either party
giving to the other at least 60 days written notice of its intention so to
terminate.
IN WITNESS WHEREOF, the parties hereto have caused this Service Agreement to be
executed as of the 8th day of November, 2015.
ENTERGY SERVICES, INC.


By: /s/ Alyson M. Mount
Senior Vice President and Chief Accounting Officer




ENTERGY MISSISSIPPI, INC.


By: /s/ Haley R. Fisackerly
President and Chief Executive Officer






--------------------------------------------------------------------------------










EXHIBIT I
SERVICES
1.
Forecasting and technical support for integrated resource planning and
operations;



2.
Technical support for EMI’s transmission service arrangements, including support
for the evaluation of potential economic transmission upgrades to reduce
production costs for EMI and for evaluation of transmission upgrades;



3.
Providing Local Balancing Authority, meter data management, and meter data
quality services.



4.
Arranging for non-nuclear fuel supplies;



5.
Technical support for generation resource procurement;



6.
Real-time operations for EMI’s generation fleet, and operating plans, including
planned and maintenance outages for EMI’s generation fleet;



7.
Buying and selling capacity and energy on behalf of EMI, including providing
administration services for contractual arrangements, and power supply
accounting and settlements for power and energy;



8.
Representing EMI in industry and stakeholder committees;



9.
Performing regulatory, compliance, and litigation support services in connection
with the services provided under the Service Agreement; and



10.
Performing such other and different services as EMI may request in support of
its generation planning, operational support, dispatch, and purchased power
procurement activities.











--------------------------------------------------------------------------------




EXHIBIT II


COST ALLOCATIONS


1.
Entergy Services will account for and bill to EMI its expenses that are directly
attributable to the services Entergy Services renders to EMI

2.
Entergy Services will account for and bill to EMI an appropriate portion of the
cost of overheads incurred in providing services to EMI.

3.
The costs of rendering service by Entergy Services will include all costs of
doing business including interest on debt.

4.
a.    Entergy Services will maintain a separate record of the expenses of each
department. The expenses of each department will include:

i.
those expenses that are directly attributable to such department;

ii.
an appropriate portion of those indirect expenses of Entergy Services that are
not directly attributable to a specific department but which are necessary to
the operation of such department; and

iii.
an appropriate portion of those expenses of other Entergy Services departments
necessary to support the operation of the department.

a.
Expenses of a department will include salaries and wages of employees, including
social security taxes, vacations, paid absences, sickness, employee disability
expenses, and other employee welfare expenses, rent and utilities, desktops,
information technology and communications equipment and systems, material and
supplies, and all other expenses attributable to the department.

b.
Departmental expense will be categorized into one of three classes:

i.
those expenses which are directly attributable to specific services rendered to
EMI (Departmental Direct Costs);





--------------------------------------------------------------------------------




ii.
those indirect expenses which are attributable to the overall operation of the
department and not to a specific service provided (Departmental Indirect Costs)
(these expenses include not only the salaries and wages of employees, but also
other related employment costs described in Section 4(b) above); and

iii.
those expenses which are attributable to the operation of other departments of
Entergy Services as well as to a specific service provided (Departmental Support
Service Costs)

c.
The indirect expenses of the department will not include:

i.
those incremental out-of-pocket expenses that are incurred for the direct
benefit and convenience of EMI or another Operating Company and therefore are to
be directly charged to EMI or another Operating Company; and

ii.
Entergy Services’ overhead expenses that are attributable to maintaining the
corporate existence of Entergy Services, franchise and other general taxes, and
all other incidental overhead expenses including those auditing fees and
accounting department expenses attributable to Entergy Services (Indirect
Corporate Costs).

d.
Entergy Services will establish annual budgets for controlling the expenses of
each service department and those expenses identified in Section 4(d), which are
not department specific.

5.
Employees in each department will maintain a record of the time they are
employed in rendering service to EMI. The hourly rate for each employee will be
determined each pay period.

6.
a.    The charge to EMI for a particular service will be the sum of the figures
derived by multiplying the hours reported by each employee in rendering such
service by the hourly rate applicable to such employee and other direct
expenses.





--------------------------------------------------------------------------------




b.
Departmental Indirect Costs as defined in 4(c)(ii) will be loaded onto project
codes in proportion to the direct salaries and wages charged to all project
codes.

c.
Departmental Support Service Costs as defined in 4(c)(iii) will be allocated to
EMI using consumption-based billing methods, with these costs then distributed
by function. Any costs that remain at Entergy Services after this initial
billing will be loaded onto project codes in proportion to the direct salaries
and wages charged to all project codes.

7.
Those expenses of Entergy Services that are not included in the expenses of a
department under Section 4 above will be charged to EMI as follows:

a.
Incremental out-of-pocket costs incurred for the direct benefit and convenience
of EMI will be charged directly to EMI.

b.
The Indirect Corporate Costs of Entergy Services referred to above in Section 4
(d)(ii) will be allocated to EMI in the same proportion as all charges billed by
Entergy Services to EMI, excluding Indirect Corporate Costs.

c.
If the method of allocation of Departmental Indirect Costs (Section 6(b)),
Departmental Support Service Costs (Section 6(c)), or Indirect Corporate Costs
(Section 7(b)), would result in an inequity because of a change in operations or
organization of any client that takes services form Entergy Services, then
Services may adjust the basis to effect an equitable distribution. Any such
change in allocation shall be made only after first giving the Commission
written notice of such proposed change not less than 60 days prior to the
proposed effectiveness of any such change.

8.
On the basis of the foregoing, intercompany billings will be recorded by EMI.
Intercompany billing procedures and amounts will be open to audit by EMI and by
any regulatory authority having jurisdiction over EMI.





--------------------------------------------------------------------------------




9.
Entergy Services will ensure that when EMI takes services under more than one
service agreement under Rate Schedule 435-A and 435-E, it will not be allocated
duplicative costs in connection with the services it receives under those
service agreements.









--------------------------------------------------------------------------------




ENTERGY SERVICES, INC.
Rate Schedule 435-F


SERVICE AGREEMENT FOR TRANSMISSION
PLANNING AND RELIABILITY SUPPORT SERVICES


THIS SERVICE AGREEMENT (“Service Agreement”), made and entered into by and
between Entergy Services, Inc. (hereinafter referred to as “Entergy Services”),
a corporation organized under the laws of the State of Delaware with its
principal place of business at 639 Loyola Avenue, New Orleans, LA, and Entergy
Mississippi, Inc. (hereinafter referred to as “EMI”), a corporation organized
under the laws of the State of Mississippi with its principal place of business
at 308 E Pearl Street, Jackson, Mississippi 39205.
WITNESSETH THAT:
WHEREAS, in 1963, the Securities and Exchange Commission entered an order under
the Public Utility Holding Company Act of 1935 authorizing the organization and
conduct of business of Entergy Services, a wholly-owned subsidiary of Entergy
Corporation (hereinafter referred to as Entergy);
WHEREAS, Entergy Services is organized, staffed and equipped to render services
as herein provided to EMI;
WHEREAS, economies and increased efficiencies will result from the performance
by Entergy Services of certain services for EMI;
WHEREAS, Entergy Services is willing to render such services at cost, determined
in accordance with applicable rules and regulations of the Federal Energy
Regulatory Commission (hereinafter referred to as the “Commission”) under the
Federal Power Act, as amended by the Public Utility Holding Company Act of 2005,
except that there will be no charge for the use of the initial equity capital of
Entergy Services amounting to $20,000;




--------------------------------------------------------------------------------




WHEREAS, Entergy Services and the public utility operating companies of Entergy
(“Operating Companies”), except for Entergy Arkansas, Inc. (“EAI”), currently
are parties to the Entergy System Agreement, a rate schedule approved by the
Commission;
WHEREAS, on November 8, 2007, EMI gave notice to the other parties to the
Entergy System Agreement that it will terminate its participation in the System
Agreement effective November 7, 2015;
WHEREAS, EMI has put in place a process for post-System Agreement resource
planning and operations focused on the needs of EMI’s customers;
WHEREAS, EMI desires to have Entergy Services perform certain planning and other
technical support services with respect to EMI’s transmission system and
reliability obligations after EMI exits the Entergy System Agreement;
WHEREAS, Entergy Services currently provides planning, operations,
administrative, and support services to the Operating Companies, including EMI,
under service agreements that conform with forms of service agreements on file
with the Commission as Entergy Services’ Rate Schedules 435-A, 435-B, 435-C, and
435-D as described below;
WHEREAS, effective on and after November 7 2015, Entergy Services will continue
to provide administrative and support services to the Operating Companies,
including EMI, under service agreements that conform with Rate Schedule 435-A;
generation planning and operational support services to the Operating Companies
other than EAI and EMI under service agreements that conform with Rate Schedule
435-B; generation planning and operational support services to EAI under a
service agreement that conforms with Rate Schedule 435-C; and transmission
planning and reliability support services to EAI under a service agreement that
conforms with Rate Schedule 435-D.
WHEREAS, EMI and Entergy Services seek to clarify further the roles and
responsibilities of EMI and Entergy Services in planning for and conducting
EMI’s post-System Agreement




--------------------------------------------------------------------------------




operations, and to provide greater assurance that the services identified herein
are provided pursuant to and/or in accordance with the directives provided by
EMI to Entergy Services in connection with these services and that there are no
transmission planning activities or any coordination regarding transmission
planning and reliability between EMI and any of the other Operating Companies
other than such regional transmission and reliability planning activities
conducted pursuant to applicable transmission provider tariffs and requirements
and applicable reliability requirements for the bulk electric system;
WHEREAS, in furtherance of the foregoing objectives, Entergy Services will
provide to EMI generation planning and operational support services under a
service agreement that is consistent with Rate Schedule 435-C and transmission
planning and reliability support services under a service agreement that is
consistent with Rate Schedule 435-D; and
WHEREAS, Entergy Services has agreed to provide such support services to EMI
under its direction on the terms and conditions provided herein.
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein, the parties hereto agree as follows:
I.    AGREEMENT TO FURNISH SERVICES
Entergy Services agrees to furnish to EMI, upon the terms and conditions
hereinafter set forth, such of the services described in Exhibit I hereto at
such times, for such periods and in such manner as EMI may from time to time
request Entergy Services to provide. Entergy Services will, as and to the extent
required for EMI, keep itself and its personnel available and competent to
render such services to EMI. Entergy Services will also provide EMI such
services not described in Exhibit I as EMI may request and which Entergy
Services is competent to perform.
In supplying services provided for under this Service Agreement, Entergy
Services may arrange for the services of technical advisers, engineers, and
other service providers, whether




--------------------------------------------------------------------------------




employed by Entergy Services or an associate company or through a third party,
with the necessary qualifications and experience as are required for or
pertinent to the rendition of such services.
II.    AGREEMENT TO TAKE SERVICES
EMI agrees to take from Entergy Services such of the services described in
Exhibit I as EMI requests.
III.    ANNUAL REVIEW OF SERVICES
On an annual basis, EMI shall review with Entergy Services this Service
Agreement to determine if modifications to this Service Agreement are needed
prior to the upcoming year. The review will be conducted prior to September 1 of
each year. If modifications are determined to be needed, then Entergy Services
shall cooperate in making such modifications.
IV.    COMPENSATION
As compensation for services rendered to it by Entergy Services, EMI hereby
agrees to pay to Entergy Services the cost of such services. Intercompany
payables for the amount of such costs will be recorded by EMI on or before the
closing of the books in the succeeding month and will be funded on or before the
25th day of such month. The methods for the determination of the cost of
services to be paid by EMI are set forth in Exhibit II hereto.
V.    TERM OF AGREEMENT
This Service Agreement shall become effective as of November 7, 2015, and shall
continue until terminated as of the end of any calendar year by either party
giving to the other at least 60 days written notice of its intention so to
terminate.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Service Agreement to be
executed as of the 8th day of November, 2015.


ENTERGY SERVICES, INC.


By: /s/ Alyson M. Mount
                            
Senior Vice President and Chief Accounting Officer






ENTERGY MISSISSIPPI, INC.


By: /s/ Haley R. Fisackerly


President and Chief Executive Officer






--------------------------------------------------------------------------------




EXHIBIT I


SERVICES


Entergy Services will provide some or all of the following services at the
direction of EMI:


11.
Technical and engineering support for EMI’s transmission planning functions or
other transmission-related requirements as required by applicable tariff and
business practice requirements;



12.
Technical and engineering support to support EMI’s performance of transmission
planning responsibilities as required by North American Electric Reliability
Corporation or its successor (“NERC”) pursuant to applicable planning related
Reliability Standards or other applicable NERC requirements. Entergy Services
will act as agent for EMI with respect to EMI’s obligations as a Transmission
Planner or analogous role pursuant to NERC requirements;

13.
Representation of EMI in industry groups and industrial technical committees in
connection with transmission planning;



14.
Maintenance of computer systems, analysis tools, applications, documents, data,
and other records necessary to perform the engineering assessments and analysis
according to established requirements;



15.
Regulatory, compliance, and litigation support services in connection with the
services provided under the Service Agreement; and



16.
Such other and different services as EMI may request in support of its
transmission planning and reliability activities.











--------------------------------------------------------------------------------




EXHIBIT II


COST ALLOCATIONS


10.
Entergy Services will account for and bill to EMI its expenses that are directly
attributable to the services Entergy Services renders to EMI

11.
Entergy Services will account for and bill to EMI an appropriate portion of the
cost of overheads incurred in providing services to EMI.

12.
The costs of rendering service by Entergy Services will include all costs of
doing business including interest on debt.

13.
a.    Entergy Services will maintain a separate record of the expenses of each
department. The expenses of each department will include:

i.
those expenses that are directly attributable to such department;

ii.
an appropriate portion of those indirect expenses of Entergy Services that are
not directly attributable to a specific department but which are necessary to
the operation of such department; and

iii.
an appropriate portion of those expenses of other Entergy Services departments
necessary to support the operation of the department.

b.
Expenses of a department will include salaries and wages of employees, including
social security taxes, vacations, paid absences, sickness, employee disability
expenses, and other employee welfare expenses, rent and utilities, desktops,
information technology and communications equipment and systems, material and
supplies, and all other expenses attributable to the department.

c.
Departmental expense will be categorized into one of three classes:

i.
those expenses which are directly attributable to specific services rendered to
EMI (Departmental Direct Costs);





--------------------------------------------------------------------------------




ii.
those indirect expenses which are attributable to the overall operation of the
department and not to a specific service provided (Departmental Indirect Costs)
(these expenses include not only the salaries and wages of employees, but also
other related employment costs described in Section 4(b) above); and

iii.
those expenses which are attributable to the operation of other departments of
Entergy Services as well as to a specific service provided (Departmental Support
Service Costs)

d.
The indirect expenses of the department will not include:

i.
those incremental out-of-pocket expenses that are incurred for the direct
benefit and convenience of EMI or another Operating Company and therefore are to
be directly charged to EMI or another Operating Company; and

ii.
Entergy Services’ overhead expenses that are attributable to maintaining the
corporate existence of Entergy Services, franchise and other general taxes, and
all other incidental overhead expenses including those auditing fees and
accounting department expenses attributable to Entergy Services (Indirect
Corporate Costs).

e.
Entergy Services will establish annual budgets for controlling the expenses of
each service department and those expenses identified in Section 4(d), which are
not department specific.

14.
Employees in each department will maintain a record of the time they are
employed in rendering service to EMI. The hourly rate for each employee will be
determined each pay period.

15.
a.    The charge to EMI for a particular service will be the sum of the figures
derived by multiplying the hours reported by each employee in rendering such
service by the hourly rate applicable to such employee and other direct
expenses.

b.
Departmental Indirect Costs as defined in 4(c)(ii) will be loaded onto project
codes in proportion to the direct salaries and wages charged to all project
codes.

c.
Departmental Support Service Costs as defined in 4(c)(iii) will be allocated to
EMI using consumption-based billing methods, with these costs then distributed
by function. Any costs





--------------------------------------------------------------------------------




that remain at Entergy Services after this initial billing will be loaded onto
project codes in proportion to the direct salaries and wages charged to all
project codes.
16.
Those expenses of Entergy Services that are not included in the expenses of a
department under Section 4 above will be charged to EMI as follows:

a.
Incremental out-of-pocket costs incurred for the direct benefit and convenience
of EMI will be charged directly to EMI.

b.
The Indirect Corporate Costs of Entergy Services referred to above in Section 4
(d)(ii) will be allocated to EMI in the same proportion as all charges billed by
Entergy Services to EMI, excluding Indirect Corporate Costs.

c.
If the method of allocation of Departmental Indirect Costs (Section 6(b)),
Departmental Support Service Costs (Section 6(c)), or Indirect Corporate Costs
(Section 7(b)), would result in an inequity because of a change in operations or
organization of any client that takes services form Entergy Services, then
Services may adjust the basis to effect an equitable distribution. Any such
change in allocation shall be made only after first giving the Commission
written notice of such proposed change not less than 60 days prior to the
proposed effectiveness of any such change.

17.
On the basis of the foregoing, intercompany billings will be recorded by EMI.
Intercompany billing procedures and amounts will be open to audit by EMI and by
any regulatory authority having jurisdiction over EMI.

18.
Entergy Services will ensure that when EMI takes services under more than one
service agreement under Rate Schedule 435-A, 435-E, or 435-F, it will not be
allocated duplicative costs in connection with the services it receives under
those service agreements.



 






